ORDER
JOHN C. ELDRIDGE, Senior Judge.
The Court having considered the joint petition for reprimand by consent of the Attorney Grievance Commission of Maryland and respondent, Peter Driscoll, to reprimand the respondent, it is this 24th day of July, 1997,
ORDERED, by the Court of Appeals of Maryland, that the respondent, Peter Driscoll, be, and he is hereby, reprimanded, and it is further
ORDERED that the respondent shall pay costs in the amount of $417.00 for which sum judgment is entered in favor of the Attorney Grievance Commission of Maryland against Peter Driscoll.